                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA



ALATNA VILLAGE COUNCIL, et al.,

               Plaintiffs,
       v.                                      Case No. 3:20-cv-00253-SLG

CHAD PADGETT, in his official capacity
as Alaska State Director for the U. S.
Bureau of Land Management, et al.

               Defendants,
       and

AMBLER METALS, LLC,

               Intervenor-Defendants.



   ORDER RE JOINT STIPULATION AS TO MOTION TO INTERVENE BY AMBLER
                             METALS, LLC

      Before the Court at Docket 26 is Ambler Metals’ unopposed motion to intervene

as defendant in this action. Federal Defendants take no position on the motion.

Plaintiffs and movant filed a Joint Stipulation as to Motion to Intervene by Ambler

Metals, LLC at Docket 28.

      IT IS HEREBY ORDERED that Ambler Metals’ motion to intervene as

defendant as stipulated with Plaintiffs is GRANTED. The case caption is amended

as shown above.




            Case 3:20-cv-00253-SLG Document 33 Filed 02/08/21 Page 1 of 2
       IT IS FURTHER ORDERED that the Court adopts the terms of Plaintiffs’ and

Ambler Metals’ Joint Stipulation and IT IS ORDERED that Plaintiffs and Amber

Metals, LLC, shall abide by the terms of that joint stipulation.

       IT IS FURTHER ORDERED that Ambler Metals shall file its Answer within 7

days of this order.

       Dated this 8th day of February, 2021 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00253-SLG, Alatna Village Council, et al. v. Padgett, et al.
Order re Ambler Metals’ Unopposed Motion to Intervene
Page 2 of 2
           Case 3:20-cv-00253-SLG Document 33 Filed 02/08/21 Page 2 of 2
